DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 05/21/2021 in which claims 1-12 are pending.

Response to Amendment
Applicant’s Arguments/Remarks filed on 05/21/2021 with respect to amended independent claim 1 have been fully considered but are not persuasive. Applicant’s Arguments/Remarks are addressed below. Based on the Applicant’s amendments for claims 3, 4, 6, 7, 9, 10 and 12, the Claim Objections and 35 USC 112(b) Claim Rejections previously set in the Non-Final Action mailed on 01/21/2021 have been withdrawn. The claims 1-2, 5, 7-8 and 11 have not overcome the claim rejections as shown below.
Claims 1-12 are pending.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that “neither Tsai nor Nishio relate to initial beam alignment during handover, and neither reference suggests SSBs associated with beams of a target cell, such that DL synchronization on the SSBs-which involves measurements of the CSI-RS for each of the SSBs-determines relative beam strength at the UE of beams transmitted by the target cell”.
Examiner respectfully disagrees. Applicant’s argument rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “initial beam alignment during handover” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Furthermore, the prior art of Nishio discloses that the method implemented by the terminal is performed during a RACH procedure (Nishio, Fig. 13, [0167]). Thus, providing a RACH procedure recited in preamble of the claim.
Based on the amendments to the claim, further consideration of the prior arts of record was made. The prior art of Lin (previously made of record but not relied upon) was found to disclose that downlink synchronization is performed during an initial access procedure between a UE and a base station, where the downlink synchronization is performed via SS blocks associated with corresponding beams (SS blocks 621-624 associated with beams 631-634). A beam training process is performed using the Tx beams to determine a best Rx beam between the UE and the base station (TRP). Thus, Lin discloses the amended feature of “performing downlink (DL) synchronization with the target cell on synchronization signal (SS) blocks each associated with beams of the target cell”.
Thus, based on the response to the arguments discussed above and the prior arts of Nishio and Lin, the amended independent claim 1 is rendered unpatentable. Independent claim 7 recites similar distinguishing features as claim 1, therefore is rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Allowable Subject Matter
Claims 3-4, 6, 9-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US 2014/0177601), hereinafter “Nishio” in view of Lin et al. (US 20180198585), hereinafter “Lin”.

As to claim 1, Nishio teaches a method of performing initial beam alignment during a random access (RACH) procedure by a user equipment (UE) (Nishio, Fig. 13, [0167], a method implemented in a communication network including a terminal (UE) during a RACH procedure), the method comprising:
transmitting a measurement report associated with a target cell to a serving cell in response to a handover event triggered at the UE (Nishio, Fig. 13, [0168]-[0171], the UE transmits a measurement report for a different cell that is the measurement target to the eNB, where the measurement report is transmitted when the measurement result satisfies a condition, such as higher than a predetermined threshold (Th_crs). The measurement report, result and predetermined threshold are used for handover to the different cell as the target cell);
(Nishio, Fig. 13, [0177], the UE receives a handover command (ST203) from the eNB, where the handover command includes a CSI-RS measurement list indicating CSI measurements and reporting target in a different macro base station that can be a handover destination); and
indicating an identifier of at least one best CSI-RS resource to the target cell, the at least one best CSI-RS resource determined by measuring a subset of CSI-RS resources received in the handover command (Nishio, Fig. 13, [0170], [0177], the UE reports the CSI-RS measurement to the handover base station destination based on the CSI-RS measurement list received in the handover command, where the measurement report includes the cell id of the corresponding CSI-RS that satisfies the reporting condition (CSI-RS id, measurement value, etc.)).

Nishio teaches the claimed limitations as stated above. Nishio does not explicitly teach the following features: regarding claim 1, performing downlink (DL) synchronization with the target cell on synchronization signal (SS) blocks each associated with beams of the target cell.

However, Lin teaches performing downlink (DL) synchronization with the target cell on synchronization signal (SS) blocks each associated with beams of the target cell (Lin, [0029], Fig. 6A, [0051]-[0053], downlink synchronization is performed during an initial access procedure between a UE and a base station, where the downlink synchronization is performed via SS blocks associated with corresponding beams (SS blocks 621-624 associated with beams 631-634). A beam training process is performed using the Tx beams to determine a best Rx beam between the UE and the base station (TRP)).

(Lin, [0053]).

As to claim 2, Nishio teaches wherein the measurement report includes at least one of: 
measurements of best SS blocks and corresponding SS block identifier(s) associated with the target cell, or 
measurements of best CSI-RS resources and corresponding CSI-RS resource identifier(s) associated with the target cell (Nishio, Fig. 13, [0168]-[0171], the UE transmits the measurement report for a different cell, where the measurement report includes the cell id of the corresponding CSI-RS), 
wherein reported measurements are above a pre-configured threshold (Nishio, Fig. 13, [0168]-[0171], the measurement report is transmitted when the measurement result satisfies a condition, such as higher than a predetermined threshold (Th_crs)). 

As to claim 7, Nishio teaches a user equipment (UE) for performing initial beam alignment during a random access (RACH) procedure (Nishio, Fig. 13, [0167], a terminal (UE) performing a method in a communication network during a RACH procedure), the UE comprising: 
a transceiver configured to (Nishio, Figs. 4 and 7, [0066]-[0070], [0075], the terminal includes a transmitting and receiving sections):
transmit a measurement report associated with a target cell to a serving cell in response to a handover event triggered at the UE (Nishio, Fig. 13, [0168]-[0171], the UE transmits a measurement report for a different cell that is the measurement target to the eNB, where the measurement report is transmitted when the measurement result satisfies a condition, such as higher than a predetermined threshold (Th_crs). The measurement report, result and predetermined threshold are used for handover to the different cell as the target cell), and
receive a handover command comprising at least a channel state information reference signal (CSI-RS) configuration of the target cell through the serving cell (Nishio, Fig. 13, [0177], the UE receives a handover command (ST203) from the eNB, where the handover command includes a CSI-RS measurement list indicating CSI measurements and reporting target in a different macro base station that can be a handover destination); and
a controller coupled to the transceiver (Nishio, Figs. 4 and 7, [0066]-[0070], [0075], the terminal includes a control section connected to the transmitting and receiving sections) and configured to:
indicate an identifier of at least one best CSI-RS resource to the target cell, the at least one best CSI-RS resource determined by measuring a subset of CSI-RS resources received in the handover command (Nishio, Fig. 13, [0170], [0177], the UE reports the CSI-RS measurement to the handover base station destination based on the CSI-RS measurement list received in the handover command, where the measurement report includes the cell id of the corresponding CSI-RS that satisfies the reporting condition (CSI-RS id, measurement value, etc.)).

Nishio teaches the claimed limitations as stated above. Nishio does not explicitly teach the following features: regarding claim 7, perform downlink (DL) synchronization with the target cell on synchronization signal (SS) blocks each associated with beams of the target cell.

However, Lin teaches perform downlink (DL) synchronization with the target cell on synchronization signal (SS) blocks each associated with beams of the target cell (Lin, [0029], Fig. 6A, [0051]-[0053], downlink synchronization is performed during an initial access procedure between a UE and a base station, where the downlink synchronization is performed via SS blocks associated with corresponding beams (SS blocks 621-624 associated with beams 631-634). A beam training process is performed using the Tx beams to determine a best Rx beam between the UE and the base station (TRP)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio to have the features, as taught by Lin, in order to determine a best beam of the UE for reception from the respective TRP, while measurements can be calculated for different beams for better estimation of a signal quality of a cell (Lin, [0053]).

As to claim 8, Nishio teaches wherein the measurement report includes at least one of: 
measurements of best SS blocks and corresponding SS block identifier(s) associated with the target cell, or 
measurements of best CSI-RS resources and corresponding CSI-RS resource identifier(s) associated with the target cell (Nishio, Fig. 13, [0168]-[0171], the UE transmits the measurement report for a different cell, where the measurement report includes the cell id of the corresponding CSI-RS), 
wherein the reported measurements are above a pre-configured threshold (Nishio, Fig. 13, [0168]-[0171], the measurement report is transmitted when the measurement result satisfies a condition, such as higher than a predetermined threshold (Th_crs)).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US 2014/0177601), hereinafter “Nishio” in view of Lin et al. (US 20180198585), hereinafter “Lin”, and further in view of Kim et al. (US 2019/0245119), hereinafter “Kim”.



As to claim 5, Kim teaches wherein the best CSI-RS resource identifier to the target cell is indicated in MSG 3 of RACH procedure (Kim, Fig. 11, [0212]-[0213], the UE reports the CSI for the best CSI-RS through Msg3). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio and Lin to have the features, as taught by Kim, in order to reduce delay/latency occurring during communication between a user equipment and a base station, thereby efficiently transmitting and receiving signals and improving the overall throughput of the radio communication system (Kim, [0020]-[0023]).

Nishio and Lin teach the claimed limitations as stated above. Nishio and Lin do not explicitly teach the following features: regarding claim 11, wherein the identifier of the at least one best CSI-RS resource is indicated in MSG 3 of the RACH procedure.

As to claim 11, Kim teaches wherein the identifier of the at least one best CSI-RS resource is indicated in MSG 3 of the RACH procedure (Kim, Fig. 11, [0212]-[0213], the UE reports the CSI for the best CSI-RS through Msg3). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio and Lin to have the features, as taught by Kim, in order to reduce delay/latency occurring during communication between a user (Kim, [0020]-[0023]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473